Citation Nr: 0522643	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  01-02 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent 
for degenerative joint and disc disease of the lumbar spine.  

2.  Entitlement to an initial rating greater than 20 percent 
for degenerative joint disease of the cervical spine.  

3.  Entitlement to an initial rating greater than 10 percent 
for degenerative joint disease of the thoracic spine.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran

INTRODUCTION

The veteran served on active duty from November 1976 to March 
1999.  

This appeal arises from a May 1999 original rating decision 
and an October 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The issues on appeal were remanded by the Board for 
development in September 2003.  In a rating decision in 
January 2005, the current initial evaluations were assigned 
effective April 1, 1999. 


FINDINGS OF FACT

1. Degenerative joint disease of the lumbar spine is 
manifested by chronic pain, especially with lifting and 
bending, requiring medication; limitation of motion; 
weakness; fatigue; and occasional flare-ups. 

2. Degenerative joint and disc disease of the cervical spine 
is manifested by chronic pain, especially with lifting and 
bending, requiring medication; limitation of motion; 
weakness; fatigue; and occasional flare-ups.

3. Degenerative joint disease of the thoracic spine is 
manifested by chronic pain, requiring medication, and 
limitation of motion. 


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the lumbar spine warrants 
no more than a 20 percent initial evaluation. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292 (effective prior to September 
26, 2003), Diagnostic Code 5235 (effective from September 26, 
2003).

2.  Degenerative joint and disc disease of the cervical spine 
warrants no more than a 20 percent initial evaluation. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5290 (effective prior to 
September 26, 2003),  Diagnostic Code 5293 (effective 
September 23, 2002), Diagnostic Code 5235 (effective from 
September 26, 2003).

3.  Degenerative joint disease of the thoracic spine warrants 
no more than a 10 percent initial evaluation. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5291 (effective prior to September 
26, 2003), Diagnostic Code 5235 (effective from September 26, 
2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in a February 
2004 RO letter have informed the appellant of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the RO letter the appellant was advised 
of the types of evidence VA would assist in obtaining as well 
as the appellant's own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board also notes that the February 2004 VCAA letter 
advised the veteran to submit any pertinent evidence or 
information in his possession.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the veteran and that no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice letters. 

In this case, the RO's decisions to deny the claim in May 
1999 and October 2000 came before passage of the VCAA in late 
2000.  No notification could, therefore, have been given 
prior to the RO's decision.  It is arguable that the VCAA 
notice was not timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The Board finds, however, that any defect 
with respect to the timing of the VCAA notice in this case 
was harmless error for the reasons specified below.

After the rating action on appeal was promulgated, the RO did 
provide notice to the claimant in the February 2004 RO letter 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  The veteran submitted new evidence, 
while his claim was on appeal, indicating he understood his 
rights to produce evidence.  Under these circumstances, the 
Board finds that all notification and development action 
needed to render a fair decision on this claim have been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, VA 
medical records, and VA examinations.  Since the appellant 
was afforded a VA examination with opinion in connection with 
his claims, the requirements of 38 C.F.R. § 3.159(c)(4) have 
been met.  Significantly, no additional pertinent evidence 
has been identified by the appellant as relevant to the issue 
on appeal.  Under these circumstances of this particular 
case, no further action is necessary to assist the appellant 
with these issues.


Legal Criteria

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2002).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, as is 
the case with the claim herein at issue, is an original claim 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In such cases, separate ratings may 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id.  

The United States Court of Appeals for Veterans Claims 
(Court) has held consideration should be given to functional 
loss due to pain as provided in 38 C.F.R. § 4.40.  The Court 
noted 38 C.F.R. § 4.40 required a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); Johnston v. 
Brown, 10 Vet. App. 80 (1997).  In DeLuca v. Brown, 8 Vet. 
App. 202 (1995) the Court held that diagnostic codes based 
solely on range of motion do not subsume 38 C.F.R. § 4.40 or 
4.45.  They ruled that 38 C.F.R. § 4.14 which forbids 
pyramiding does not rule out consideration of higher ratings 
based on a greater limitation of motion due to pain on use 
including during flare-ups.  The Court ordered the Board to 
apply the provisions of 38 C.F.R. § 4.40 regarding functional 
loss due to pain and 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination, or pain on movement of a joint 
in increased ratings cases.  

Functional loss due to pain can also limit range of motion.  
See 38 C.F.R. § 4.40 (2002); DeLuca, 8 Vet. App. at 205; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991); see also 
38 C.F.R. §§ 4.45, 4.59.  In Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1991) the Court noted that Section 4.40 
recognizes that "functional loss" may be caused by pain "on 
use" or a "limitation of flexion" and that functional loss 
caused by either factor should be compensated at the same 
rate.  
During the pendency of the veteran's appeal, VA revised the 
criteria for evaluating intervertebral disc syndrome twice.  
Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 3-2000.  The Board is bound by that ruling.  

The rating criteria that were in effect prior to September 
23, 2002, provided that pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief warrants a 60 percent rating.  A 40 
percent evaluation is to be assigned when the intervertebral 
disc syndrome is severe, when there are recurring attacks, 
with only intermittent relief.  Moderate intervertebral disc 
syndrome, with recurring attacks, warrants a 20 percent 
rating.  A 10 percent evaluation is appropriate for mild 
intervertebral disc syndrome.  Postoperative, cured 
intervertebral disc syndrome is to be rated 0 percent 
disabling.  Code 5293, in effect prior to September 23, 2002.  

Beginning September 23, 2002, VA's rating schedule provided 
that intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent rating is to be assigned.  A 
40 percent evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating appropriate.  A 10 percent evaluation is 
for assignment with incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.  

Note (1): For purposes of evaluations under Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. 

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. 

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment. Code 5293, effective 
September 23, 2002.  

Finally, effective September 26, 2003, VA revised the 
criteria for evaluating all disabilities of the spine, 
including intervertebral disc syndrome.  The new criteria 
provide that the following General Rating Formula for 
Diseases and Injuries of the Spine is to be used for 
evaluating diseases and injuries of the spine under 
diagnostic codes 5235 to 5243, unless a disability under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes), with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  
Unfavorable ankylosis of the entire spine.	100
Unfavorable ankylosis of the entire thoracolumbar spine.
	50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.	40
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine	30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as  scoliosis, reversed 
lordosis, or abnormal kyphosis		20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height		10
Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.
Note (2): For VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees. The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.
Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.
Note (4): Round each range of motion measurement to the 
nearest five degrees.
Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.
Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Additionally, under the old criteria, Diagnostic Code 5292 
allowed for a 10 percent rating with slight limitation of 
motion of the lumbar spine.  A 20 percent rating was 
warranted with moderate limitation of motion of the lumbar 
spine.  A 40 percent rating was warranted with severe 
limitation of motion of the lumbar spine.

Diagnostic Code 5290 allowed for a 10 percent rating with 
slight limitation of motion of the cervical spine.  A 20 
percent rating was warranted with moderate limitation of 
motion of the cervical spine.  A 30 percent rating was 
warranted with severe limitation of motion of the cervical 
spine.

Diagnostic Code 5292 allowed for a noncompensable evaluation 
with slight limitation of motion of the lumbar spine.  A 10 
percent rating was warranted for moderate or severe 
limitation of motion of the lumbar spine.


Analysis

In reaching its decision, the Board has considered the entire 
evidence of record,
to include the reports of VA examinations conducted in August 
2000 and July 2003, statements provided by S.B., D.J.M., and 
A.A., and private and VA treatment records. 

1.  Lumbar Spine

The veteran claims entitlement to an initial rating greater 
than 20 percent for his service-connected degenerative joint 
disease of the lumbar spine.  However, the medical evidence 
of record does not warrant a disability evaluation in excess 
of 20 percent.  

The veteran presented for a VA spine examination in August 
2000.  The veteran reported subjective complaints of pain, 
weakness, stiffness, fatigability, and lack of endurance.  
There was also left lower extremity radiculopathy extending 
to the feet.  The veteran alleged daily constant discomfort 
that waxed and waned depending on the level of physical 
activity.  The veteran occasionally wore a lumbar back 
support with vigorous physical activity.  Musculature of the 
back was appropriate for the veteran's age.  There was no 
overt deformity noted in the lumbar back.  The veteran was 
able to walk on the balls and the heels of his feet; extensor 
hallux strength was 5/5 bilaterally; and there was a negative 
straight leg test.  There was tenderness to palpation of the 
paravertebral muscles and the vertebrae of the lumbar spine.  
Passive and active ranges of motion findings were flexion 
from 0 to 60 degrees, while all others were normal.  Painful 
motion was noted during flexion from 50-60 degrees, during 
extension from 20-30 degrees, and during lateral flexion from 
20-30 degrees left and right.  Associated lumbar spine x-rays 
revealed normal alignment and curvature of the lumbar spine 
without evidence of fracture, subluxation or focal bone 
destruction.  The impression was minimal ventral marginal 
osteophyte formation, otherwise negative lumbar spine.  

In support of his claim, the veteran has submitted July 2001 
statements from co-workers D.J.M. and A.A.  They recounted 
that, in May 2001, they were walking down a hallway with the 
veteran when the veteran turned white and fell to his knees 
in pain.  When queried about what was wrong, the veteran 
reported that his lower back had gone out on out on him, for 
no apparent reason and without warning.  The veteran suffered 
the rest of that day in pain.  

The veteran also presented testimony at a regional office 
hearing in July 2001.  The veteran testified that his 
service-connected back disabilities affect at home, work and 
play.  At work, he needs a two-wheel cart so that he can move 
material from the mail room to date entry; he can only lift 
maybe 20 pounds.  Additionally, after a rough day at work he 
is in a great deal of pain that limits what he can do at 
home.  He has to lay down flat and he feels his back pop all 
the way down.  The veteran related the incident where he fell 
to his knees in May 2001 and stated that his lower back had 
given away a total of probably three times from May 2001 to 
July 2001.  The veteran also reported that he was 
experiencing stiffness in his back after driving for extended 
periods of time.  

The veteran was scheduled for an additional VA examination in 
August 2003.  Range of motion studies of the lumbar spine 
revealed 70 degrees of forward bending; 5 degrees of 
extension; 0 degrees of right bending with apparent severe 
antalgia; 10 degrees of left bending; 30 degrees of right 
rotation; and 20 degrees of left rotation.  The veteran 
stated that he had pain on the extremes of all the motions, 
in particular with the right bending.  The veteran had 
tenderness to palpation throughout his spine.  The contour of 
his back was normal, with expected lumbar lordosis.  There 
was no evidence of muscle atrophy, scoliosis or scars.   
Strength and sensation appeared symmetrical and intact.  The 
veteran did report that he experienced occasional tingling 
all the way down to his left big toe.  X-rays revealed 
degenerative changes.  

In support of his claim, the veteran has also submitted a 
statement received in May 2004 from co-worker S.B.  He 
related that, in February 2004, he noticed that the veteran 
was walking very slowly and with a serious limp.  The veteran 
explained that he was experiencing a lot of pain from his 
leg.  The veteran continued to work the entire shift but 
would occasionally pause or stumble and nearly fall from the 
massive pain.

In this case, the Board agrees that Diagnostic Code 5292 is 
the most appropriate schedular criteria for the evaluation of 
the low back disability.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).  First, it is noted that the record contains 
no evidence of fracture of the vertebra or ankylosis of the 
lumbar spine.  Thus, Diagnostic Codes 5285, 5286, and 5289 
are not for application.  Diagnostic Code 5292 allowed for a 
20 percent rating was warranted with moderate limitation of 
motion of the lumbar spine.  A 40 percent rating was 
warranted with severe limitation of motion of the lumbar 
spine.  VA examination, in August 2000, revealed normal range 
of motion in all areas except in flexion, which was limited 
to 60 degrees.  VA examination, in August 2003, revealed 70 
degrees of forward bending; 5 degrees of extension; 0 degrees 
of right bending, with apparent severe antalgia; 10 degrees 
of left bending; 30 degrees of right rotation; and 20 degrees 
of left rotation.  For VA compensation purposes normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  Accordingly, the 
aforementioned August 2000 and August 2003 VA documented 
ranges of motions do not present more than moderate 
limitation of motion, such as to warrant a disability rating 
in excess of 20 percent.

Additionally, the medical evidence of record does not warrant 
a disability rating in excess of 20 percent under Diagnostic 
Code 5293, in effect prior to the September 2003 revision.  
Although both the August 2000 and the August 2003 examiners 
recounted left lower extremity radiculopathy, there was no 
specific diagnosis of intervertebral disc syndrome.  Absent 
probative evidence of intervertebral disc syndrome with 
neurologic impairment related to the veteran's service-
connected lumbar spine disability, an increased rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 is not warranted.  

Finally, the Board has also considered application of 38 
C.F.R. § 4.71a, Diagnostic Code 5295, which provided a 20 
percent rating for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in the standing position.  However, the maximum 
40 percent disability rating is not warranted because there 
is no medical evidence of severe lumbosacral strain, with a 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing with irregularity of joint space, or 
some of the above with abnormal mobility on forced motion.  

There is thus no basis to allow an evaluation in excess of 20 
percent for degenerative joint disease of the lumbar spine 
under any of the former criteria.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5292, 5293, 5295 
(2002).  

In terms of the September 2003 changes to the rating 
criteria, the record also lacks the evidence to support an 
evaluation in excess of 20 percent.  The new criteria provide 
that the following General Rating Formula for Diseases and 
Injuries of the Spine is to be used for evaluating diseases 
and injuries of the spine under diagnostic codes 5235 to 
5243.  In order to be afforded the next available disability 
rating of 40 percent the veteran would have to exhibit 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine. However, VA examination in August 2003 revealed no 
favorable ankylosis of the entire thoracolumbar spine and 
there was 70 degrees of forward flexion.  The veteran also 
does not have unfavorable ankylosis of the entire 
thoracolumbar spine for a 50 evaluation, or unfavorable 
ankylosis of the entire spine for a 100 percent evaluation.  

Additionally, amended Diagnostic Code 5293 is not for 
application.  There is no medical evidence of record that the 
veteran has had incapacitating episodes of low back pain as 
defined in VA regulations.  Note (1) to revised Diagnostic 
Code 5293 provides that, for purposes of evaluations under 
that diagnostic code, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Although the veteran has presented 
testimony and lay statements of flare ups in his low back, 
there is no medical evidence of record that any physician has 
prescribed bed rest for the veteran's degenerative joint 
disease of the lumbar spine.

In conclusion, the Board finds that the criteria for a 
disability rating in excess of 20 percent for chronic 
degenerative joint disease of the lumbar spine have not been 
met.  Where, as here, the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


2.  Cervical Spine

The veteran alleges entitlement to an initial rating greater 
than 20 percent for degenerative joint and disc disease of 
the cervical spine.   However, the medical evidence of record 
does not warrant entitlement to a disability evaluation in 
excess of 20 percent.

In August 2000, the veteran presented for a VA joints 
examination.  The veteran reported subjective complaints of 
pain, weakness, stiffness, fatigability, and lack of 
endurance.  There was left upper extremity radiculopathy 
extending to the fingers.  Physical examination of the 
cervical spine revealed no overt deformity but there was 
tenderness to palpation over the spinal accessory muscles and 
the vertebrae of the cervical spine.  Passive and active 
ranges of motion studies of the cervical spine were normal.  
Painful motion was noted during flexion from 25-45 degrees, 
during extension from 45-55 degrees, and during rotation from 
60-70 degrees left and right.  Associated cervical spine x-
rays revealed normal alignment and curvature of the spine 
without evidence of fracture, subluxation or focal bone 
destruction.  There were minimal small ventral osteophytes at 
C5 and C6.  Facet joints were unremarkable.  

The veteran presented testimony at a regional office hearing 
in July 2001.  The veteran testified that his service-
connected back disabilities affected him at home, work and 
play.  At work, he needs a two-wheel cart so that he can move 
material from the mail room to date entry; he can only lift 
maybe 20 pounds.  Additionally, after a rough day at work he 
is in a great deal of pain that limits what he can do at 
home.  He has to lay down flat and he feels his back pop all 
the way down.  The veteran also reported that he was 
experiencing stiffness in his back after driving for extended 
periods of time.  

The veteran was scheduled for an additional VA examination in 
August 2003.  He reported that the average level of pain in 
his cervical spine was 7 but could go up to 10.  Range of 
motion studies revealed 45 degrees of flexion, 10 degrees of 
extension; 10 degrees of right and left bending; 40 degrees 
of  rotation to the right; and 60 degrees of rotation to the 
left.  The veteran reported that he had pain on the extremes 
of all the motions particularly with right rotation.  The 
veteran had tenderness to palpation throughout the spine.  
The contour of his neck was normal, with expected cervical 
lordosis.  There was no evidence of muscle atrophy, scoliosis 
or scars.   Strength appeared symmetrical and intact.  
Sensation in the right upper extremity was appreciated as 
mildly decreased when compared to the left in all dermatomes.  
X-rays revealed degenerative changes.  There were disc bulges 
in the cervical spine consistent with degenerative disc 
disease.  

As an initial matter, the Board finds that the Diagnostic 
Codes pertaining to limitation of motion are the most 
appropriate schedular criteria for evaluating the veteran's 
cervical spine disability.  Tedeschi, 7 Vet. App. at 414.  
The veteran's cervical spine disability was originally rated 
20 percent disabling under 38 C.F.R. 4.71a, Diagnostic Code 
5290.  Under that provision, a 20 percent evaluation was 
warranted for moderate limitation of motion of the cervical 
spine, and a 30 percent rating was warranted for severe 
limitation of motion of the cervical spine.

After reviewing the evidence of record, the Board finds that 
the criteria for a rating in excess of 20 percent have not 
been met under Diagnostic Codes pertaining to limitation of 
motion.  VA examination in August 2000 revealed normal 
passive and active ranges of motion.  In August 2003, VA 
examination range of motion studies revealed flexion within 
normal ranges, 10 degrees of extension; 10 degrees of right 
and left lateral flexion; 40 degrees of rotation to the 
right; and 60 degrees of rotation to the left.  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Accordingly, the aforementioned VA August 2000 and August 
2003 documented ranges of motions do not present more than 
moderate limitation of motion, such as to warrant a 
disability rating in excess of 20 percent.

The Board also notes that there is also no objective medical 
evidence to establish that the veteran has sustained a 
cervical fracture, has ankylosis of the cervical spine, or 
other findings such as to establish that any other diagnostic 
code used to evaluate cervical spine disability is 
applicable.  See e.g. 38 C.F.R. 4.71a, Diagnostic Codes 5285-
5287 (2002).  Also, there is no clinical evidence of cervical 
disc herniation, nerve root compression, neuroforaminal 
stenosis, or cervical spinal stenosis.  See 38 C.F.R. 4.71a, 
Diagnostic Code 5293 (2002).

As noted, effective September 26, 2003, the criteria for 
evaluating disabilities of the spine were amended.  See 68 
Fed. Reg. 51,454 (August 27, 2003) (codified at 38 C.F.R. § 
4.71a).  Under the General Formula for Diseases and Injuries 
of the Spine, in order to warrant a disability rating greater 
than 20 percent, the veteran would have to submit evidence of 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine; or of 
unfavorable ankylosis of the entire cervical spine.  The 
medical evidence of record does not warrant a disability 
rating greater than 20 percent because there is no evidence 
of ankylosis; the August 2000 examiner documented normal 
ranges of motion; and the August 2003 examiner documented 45 
degrees of forward flexion.  

Additionally, amended Diagnostic Code 5293 is not for 
application.  There is no medical evidence of record that the 
veteran has had incapacitating episodes of cervical spine 
pain as defined in VA regulations.  Note (1) to revised 
Diagnostic Code 5293 provides that, for purposes of 
evaluations under that diagnostic code, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
Although the veteran has presented testimony and lay 
statements of flare ups in his back, there is no medical 
evidence of record that any physician has prescribed bed rest 
for the veteran's degenerative joint disease of the cervical 
spine.

In conclusion, the Board finds that the criteria for a 
disability rating in excess of 20 percent for chronic 
degenerative joint disease of the cervical spine have not 
been met.  Where, as here, the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
for application.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


3.  Thoracic Spine 

The veteran alleges entitlement to an initial rating greater 
than 10 percent for degenerative joint disease of the 
thoracic spine.   However, the medical evidence of record 
does not warrant a disability evaluation in excess of 10 
percent.

In August 2000, the veteran underwent a VA joints 
examination.  The veteran reported subjective complaints of 
pain, weakness, stiffness, fatigability, and lack of 
endurance.  Physical examination of the thoracic spine 
revealed no overt deformity but there was tenderness to 
palpation over the thoracic vertebrae and the paravertebral 
muscles of the thoracic spine.  Passive and active ranges of 
motion studies of the thoracic spine were unobtainable.  
Associated thoracic spine x-rays revealed a minimal 
levoscoliosis and multi-level moderate degenerative changes 
of degenerative disc disease were seen with small ventral and 
lateral marginal osteophytes.  There were several calcified 
lymph nodes noted in the mediastinum.  The impression was 
multi-level changes of moderate disc disease with no acute 
findings.  

In July 2001, the veteran presented testimony at a regional 
office hearing.  The veteran testified that his service-
connected back disabilities affected him at home, work and 
play.  At work, he needs a two-wheel cart so that he can move 
material from the mail room to date entry; he can only lift 
maybe 20 pounds.  Additionally, after a rough day at work he 
is in a great deal of pain that limits what he can do at 
home.  He has to lie down flat until he feels his back pop 
all the way down; usually his thoracic area is the first to 
pop.  The veteran also reported that he was experiencing 
stiffness in his back after driving for extended periods of 
time.  

The veteran was scheduled for an additional VA examination in 
August 2003.  He reported that the average level of pain in 
his thoracic spine was 5-6, but could go up to 8.  The 
thoracic pain was particular aggravated by episodes of 
lifting.  Thoracic spine motion was minimal.  The veteran had 
tenderness to palpation throughout the spine.  The contour of 
his neck and back were normal, with expected thoracic 
kyphosis.  There was no evidence of muscle atrophy, scoliosis 
or scars.  X-rays did reveal degenerative changes.  

The Board holds that the medical evidence of record does not 
warrant an initial evaluation greater than 10 percent under 
the pre-amendment or post-amendment criteria.  Under the pre-
amendment criteria 10 percent evaluations are the only 
ratings available under 38 C.F.R. § 4.71a, Diagnostic Code 
5291, for either moderate or severe limitation of motion of 
the dorsal spine.  Consequently, the veteran also may not be 
granted an increased rating based upon complaints of pain 
pursuant to 38 C.F.R. §§4.40, 4.45, and DeLuca, supra.  See 
Johnston, supra.   Additionally, the veteran's service-
connected thoracic spine disability is not objectively shown 
to involve fracture of the vertebrae, complete bony fixation 
of the spine or ankylosis, so as apply the provisions of 
Diagnostic Codes 5285, 5286, and 5287.

The Board has also considered whether the provisions of 
Diagnostic Code 5293 are applicable.  Under the pre-amendment 
Diagnostic Code 5293, a 10 percent evaluation was warranted 
upon a showing of mild intervertebral disc syndrome, while a 
20 percent evaluation required moderate intervertebral disc 
syndrome with recurring attacks.  Although both the August 
2000 and the August 2003 examiners recounted left lower and 
left upper extremity radiculopathy, there was no specific 
diagnosis of intervertebral disc syndrome.  Absent probative 
evidence of intervertebral disc syndrome with neurologic 
impairment related to the veteran's service-connected 
thoracic spine disability, an increased rating under 38 
C.F.R. § 4.71a, Diagnostic Code 5293 is not warranted.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for an initial evaluation 
in excess of 10 percent for the veteran's service-connected 
thoracic spine disability prior to September 26, 2003.

With regard to the amended rating criteria, the Board 
observes that there is no Diagnostic Code that specifically 
pertains to the dorsal or thoracic spine.  Under the new 
general rating formula for diseases and injuries of the 
spine, the lumbar and dorsal spines are now considered 
together as the thoracolumbar spine, and the disability 
ratings are now assigned based on the degree of limitation of 
motion for this entire aspect of the spine.  Hence, it would 
appear that under the new rating criteria, the veteran would 
not even be granted a separate rating for his degenerative 
joint disease, thoracic spine, based on limitation of motion, 
because it would result in pyramiding, pursuant to 38 C.F.R. 
§ 4.14 (2004), in light of the evaluation assigned for his 
service-connected degenerative joint disease of the lumbar 
spine.  As such, the Board finds that an increased rating may 
also not be granted under the new rating criteria.

Finally, amended Diagnostic Code 5293 is also not for 
application.  There is no medical evidence of record that the 
veteran has had incapacitating episodes of thoracic back pain 
as defined in VA regulations.  Note (1) to revised Diagnostic 
Code 5293 provides that, for purposes of evaluations under 
that diagnostic code, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  There is no medical evidence of 
record that any physician has prescribed bed rest for the 
veteran's degenerative joint disease of the thoracic spine.

In conclusion, the Board finds that the criteria for a 
disability rating in excess of 10 percent for chronic 
degenerative joint disease of the thoracic spine have not 
been met.  Where, as here, the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
for application.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether increased evaluations 
are warranted based on either actual limitation of motion or 
the functional equivalent of limitation of motion due to less 
or more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes 
that the August 2003 examiner commented that the veteran 
would be expected to be only able to look for a sedentary job 
that offered him frequent opportunities to change his 
position.  That it was also expected that his neck and back 
troubles would make a potential employer less likely to hire 
the veteran.  In the examiner's opinion, the veteran's pain 
did appear to significantly limit his functional ability 
during flareups and extended use; he further clarified that 
it was expected that the veteran would experience at least a 
20 percent increase in his service-connected disabilities.  
Additionally, the examiner opined that the veteran's symptoms 
and disabilities would worsen with time.  Even considering 
DeLuca factors, the Board finds that the restricted range of 
motion values do not support the assignment of a rating in 
excess of 20 percent rating for degenerative joint disease of 
the lumbar spine and degenerative joint and disc disease of 
the cervical spine; or a rating in excess of 10 percent for 
degenerative joint disease of the thoracic spine, under 
either the pre-amendment or the post-amendment criteria.

Finally, the Board does not have the authority to assign 
extraschedular ratings in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  In 
this regard, the Board notes there is no evidence of record 
that the veteran's service connected disabilities have caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned schedular evaluation), 
necessitated recent frequent periods of hospitalization, or 
are attended by other such factors as would render 
impracticable the application of the regular schedular rating 
standards.  

The evidence is not so evenly balanced that there is doubt as 
to any material issue. 38 U.S.C.A. § 5107.


ORDER


Entitlement to an initial rating greater than 20 percent for 
degenerative joint disease of the lumbar spine is denied. 

Entitlement to an initial rating greater than 20 percent for 
degenerative joint and disc disease of the cervical spine is 
denied. 

Entitlement to an initial rating greater than 10 percent for 
degenerative joint disease of the thoracic spine is denied. 




	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


